                             C a s e 1:1:15-cv-08307-PAE
                             Case       1 6- c v- 0 5 9 5 5- P A E DDocument
                                                                     o c u m e nt 1203
                                                                                    6 4 Fil e d 006/04/20
                                                                                         Filed    6/ 0 3/ 2 0 PPage
                                                                                                                a g e 11 ofof 11




                                                           C urti s, M all et -Pr e v o st, C olt & M o sl e L L P
       Al m at y                M e xi c o Cit y                                                                                 T el e p h o n e + 1 2 1 2 6 9 6 6 0 0 0
       B eiji n g               Mil a n                                                                                           F a c si mil e + 1 2 1 2 6 9 7 1 5 5 9
                                                                              1 0 1 P ar k A v e n u e
       B u e n o s Air e s      M u s c at                                                                                                 w w w. c urti s. c o m
                                                                   N e w Y or k, N e w Y or k 1 0 1 7 8 -0 0 6 1
       D u b ai                 N ur -S ult a n
       Fr a n kf urt            P ari s
       Geneva                   Ro me                                                                                                        Eli ot L a u er
       H o u st o n             W a s hi n gt o n, D. C.                                                                              T el: + 1 2 1 2 6 9 6 6 1 9 2
       London                                                                                                                         F a x: + 1 9 1 7 3 6 8 8 9 9 2
                                                                                                                                   E -M ail: el a u er @ c urti s. c o m


                                                                                                            J u n e 3, 2 0 2 0


               T h e H o n or a bl e P a ul A. E n g el m a y er
               U nit e d St at es Distri ct C o urt , S o ut h er n Distri ct of N e w Y or k
               4 0 F ol e y S q u ar e
               N e w Y or k, N e w Y or k 1 0 0 0 7

                                     R e: L ett er M oti o n f or A p pr o v al of R e d a ct e d Fili n g i n F U JI FI L M Mfr g.
                                          U. S. A., I n c. v. G ol d m a n S a c hs & C o. et al., C as e N o. 1 5- c v - 0 8 3 0 7-P A E
                                          ( S. D. N. Y.), a n d R e y n ol ds C o ns u m er Pr o ds. L L C a n d S o ut h wir e C o ., L L C v.
                                          Gl e n c or e A G et al., C as e N o. 1 6- c v - 0 5 9 5 5-P A E ( S. D. N. Y.)

               D e ar J u d g e E n g el m a y er,

                           W e writ e o n b e h alf of D ef e n d a nts Gl e n c or e I nt er n ati o n al A G ( “GI A G ”) a n d A c c ess
               W orl d ( Vlissi n g e n) B. V. ( “ A W ”) i n r ef er e n c e t o E x hi bit s B a n d H t o GI A G’s a n d A W’s l ett er t o
               t h e C o urt b ei n g fil e d t o d a y. E x hi bit B c o nt ai ns d o c u m e nts pr o d u c e d b y pl ai ntiffs R e y n ol ds
               C o ns u m er Pr o d u cts L L C a n d S o ut h wir e C o m p a n y, L L C, t h at w er e pr o d u c e d o n a n Att or n e ys’
               E y es O nl y b asis s u bj e ct t o t h e Pr ot e cti v e Or d er i n t h at c as e ( R e y n ol ds/ S W D kt., E C F N o. 4 5).
               E x hi bit H c o nt ai ns d o c u m e nts pr o d u c e d b y d ef e n d a nts A c c ess W orl d ( U S A) L L C a n d A c c ess
               W orl d ( Vlissi n g e n) B. V. t h at w er e pr o d u c e d o n a n Att or n e ys’ E y es O nl y b asis s u bj e ct t o t h e
               Pr ot e cti v e Or d er i n t h e c o ns oli d at e d Al u mi n u m m att er ( C o ns oli d at e d D kt., E C F N o. 3 8 1).

                           A c c or di n gl y, i n or d er t o pr e v e nt i m pr o p er p u bli c dis cl os ur e of pr ot e ct e d i nf or m ati o n,
               GI A G a n d A W r es p e ctf ull y r e q u est l e a v e of t h e C o urt t o fil e t hes e e x hi bits u n d er s e al. P urs u a nt
               t o S e cti o n ( 4)( B)( 2) of Y o ur H o n or’s I n di vi d u al R ul es a n d Pr a cti c es i n Ci vil C as es, GI A G a n d
               A W a r e “( a) p u bli cl y fil[i n g] t h e d o c u m e nt[s] wit h t h e pr o p os e d r e d a cti o ns, a n d ( b)
               el e ctr o ni c all y fil[i n g] u n d er s e al a c o p y of t h e u nr e d a ct e d d o c u m e nt wit h t h e pr o p os e d r e d a cti o ns
               hi g hli g ht e d ” t hr o u g h t h e E C F s yst e m. W e ar e a v ail a bl e t o dis c uss t hi s r e q u est at t h e C o urt’s
               c o n v e ni e n c e.
                                                                           6/ 4/ 2 0 2 0                              R es p e ctf ull y s u b mitt e d ,
Gr a nt e d.
S O O R D E R E D.                                                                                                    /s/ Eli ot L a u er
                                                                                                                      Eli ot L a u er
                     __________________________________
                           P A U L A. E N G E L M A Y E R
                           U nit e d St at es Distri ct J u d g e
